Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 05/26/2022. 
	The applicant argues that the previous rejection is overcome as Yakabe does not teach each and every claimed limitation as Yakabe teaches individual homes and not “house groups”. Separately, the applicant argues that Yakabe also fails to teach “the FC power generating facility is located at a position facing all of the multiple house groups, or a position facing all the multiple house groups and a planned site where a new house group is to be built.”
	The examiner respectfully disagrees as any number of houses (2) other than one [fig. 1] can be considered a group, and further the FC power generating facility (centered SOFC (1)) is placed in the center of all houses (i.e. house groups if arbitrarily grouped) similar to applicants own depiction of the location of the generating facility (100)[fig. 1].
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yakabe, JP2007265732A (in IDS)(see machine translation for citations).

Regarding claim 1, Yakabe teaches a community system that uses hydrogen (an area with a plurality of hydrogen users)[0002], comprising:
a hydrogen source (hydrogen supply line (5))[0002];
a hydrogen storage storing hydrogen supplied from the hydrogen source (hydrogen storage device (9))[0015];
an FC power generating facility (centered SOFC (1) to provide power to housing group)[0040] with a fuel cell that generates electric power using hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (connected to has supply line)[0041]; and
multiple house groups each of which includes multiple houses that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (houses use the power generated by the centered fuel cell (1) and the gas supplied through the pipeline)[0043], wherein
the FC power generating facility is located at a position facing all of the multiple house groups, or a position facing all of the multiple house groups and a planned site where a new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 2, Yakabe teaches the community system according to claim 1, wherein
the FC power generating facility is located at a substantially central position among the multiple house groups, 
or a substantially central position among the multiple house groups and the planned site where the new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 3, Yakabe teaches the community system according to claim 1, wherein
at least some of the multiple houses include a hydrogen using facility (consumer (2) owns an individual PEFC (3) for using hydrogen)[0042].

Regarding claim 4, Yakabe the community system according to claim 1, wherein
the multiple house groups are connected to each other through a pipeline for passage of hydrogen (consumers are connected via hydrogen supply line (5))[fig. 1].

Regarding claim 5, Yakabe teaches a construction method of constructing a community system comprising 
a hydrogen source (hydrogen supply line (5))[0002];
a hydrogen storage storing hydrogen supplied from the hydrogen source (hydrogen storage device (9))[0015];
an FC power generating facility (centered SOFC (1) to provide power to housing group)[0040] with a fuel cell that generates electric power using hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (connected to has supply line)[0041]; and
multiple house groups each of which includes multiple houses that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (houses use the power generated by the centered fuel cell (1) and the gas supplied through the pipeline)[0043], wherein
the FC power generating facility is located at a position facing all of the multiple house groups, or a position facing all of the multiple house groups and a planned site where a new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 6, Yakabe teaches the construction method of constructing the community system according to claim 5, wherein the FC power generating facility is located at a substantially central position among the multiple house groups, or a substantially central position among the multiple house groups and the planned site where the new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 7, Yakabe teaches the construction method of constructing the community system according to claim 5, wherein at least some of the multiple houses include a hydrogen using facility (consumer (2) owns an individual PEFC (3) for using hydrogen)[0042].

Regarding claim 8, Yakabe teaches the construction method of constructing the community system according to 5, wherein the multiple house groups are connected to each other through a pipeline for passage of hydrogen (consumers are connected via hydrogen supply line (5))[fig. 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe, JP2007265732A (in IDS)(see machine translation for citations).

Regarding claims 9 and 10, Yakabe teaches claims 1 and 5 above.
Yakabe does not teach wherein the FC power generating facility is located at a position facing all of the multiple house groups and a planned site where a new house group is to be built.
However, absent a showing of criticality, there is no substantial difference to one of ordinary skill in the art between a finished housing group construction, and the intermediary step of a planned site when considering the application of the power generating facility of Yakabe. Moreover, while Yakabe does not teach a specific chronological construction order of the claimed components, the difference between a planned site and a completed construction appears to be a matter of ordering steps. Then, it would have been obvious to one of ordinary skill in the art to arrive at the claimed limitation through simple substitution of known elements (planned site and house group). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724